             Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

CHAMPION GLASS, LLC                            §
    Plaintiff,                                 §
                                               §
v.                                             §           CIVIL ACTION NO. 5:20-cv-00484
                                               §
AMCO INSURANCE COMPANY                         §
AND JOHNNY F. SOTO III                         §
     Defendants.                               §
                                  NOTICE OF REMOVAL

       Defendant AMCO Insurance Company (“Defendant”), through undersigned counsel and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit

captioned Champion Glass, LLC v. AMCO Insurance Company and Johnny F. Soto III; Cause

No. 2019CI25107; In the 150th Judicial District Court of Bexar County, Texas.

                                           I.
                                      BACKGROUND

       1.     On December 10, 2019, Plaintiff Champion Glass, LLC (hereinafter “Plaintiff”)

and Defendant Amco Insurance Company (“AMCO”) filed a Joint Petition for the Court to

Appoint an Appraisal Umpire in the matter styled Cause No. 2019CI25107; In the 150th Judicial

District Court of Bexar County, Texas (the “State Court Action”). The Joint Petition contained

no causes of action and requested the Court appoint an Appraisal Umpire pursuant to the

provisions of the relevant insurance policy. The Court then selected an Umpire, and the Umpire

and Appraiser selected by Champion Glass signed an Appraisal Award on or about March 2,

2020. Plaintiff then filed an Amended Petition on April 9, 2020 seeking to enforce the appraisal

award, adding adjuster Johnny F. Soto, III (“Soto”) as a defendant and seeking damages against
             Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 2 of 8




both Soto and Amco.1 The Joint Petition, Order Appointing Appraisal Umpire and the Appraisal

Award are attached to Plaintiff’s First Amended Petition as Exhibits A, B and C.

       2.      Mr. Soto has not yet been served with the lawsuit.

       3.      Defendant Amco filed its Original Answer on April 17, 2020, asserting a general

denial to the claims and allegations made in Plaintiff’s First Amended Petition.2

       4.      Pursuant to 28 USC § 1446(a), a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.

       5.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through its attorney of record, and

to the clerk of the 150th Judicial District Court of Bexar County, Texas.

       6.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1), this Notice of Removal has been

timely filed within 30 days of service on Defendant Amco of Plaintiff’s First Amended Petition

and less than one year after the commencement of this action. The State Court Action was not

subject to removal before Plaintiff filed the First Amended Petition because Plaintiff did not seek

any damages against Amco until Plaintiff filed the First Amended Petition.

       7.      Obtaining consent from improperly joined parties for the removal of a case to

federal court is not necessary.3

                                                 II.
                                            JURISDICTION

       8.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of



1
       See Plaintiff’s First Amended Petition and Request to Enforce Appraisal Award, attached as Exhibit A.
2
       See Defendant’s Original Answer, attached as Exhibit B.
3
       See Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 2003).



                                                      2
               Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 3 of 8




citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        9.       Plaintiff is domiciled in Bexar County, Texas.4 Pursuant to 28 U.S.C. § 1332(a),

therefore, Plaintiff is a citizen of the State of Texas.

        10.      Defendant AMCO Insurance Company is organized under the laws of Iowa and

maintains its principal place of business in Iowa. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Defendant is a citizen of the State of Iowa.

        11.      Defendant Johnny F. Soto, III is a resident of Texas. However, Soto has not been

served. “A non-forum defendant may remove an otherwise removable case even when a named

defendant who has yet to be ‘properly joined and served’ is a citizen of the forum state.” Tex.

Brine Co., L.L.C. v. Am. Arbitration Ass’n, No. 18-31184, 2020 U.S. App. LEXIS 10849, at *10

(5th Cir. 2020). As such, this matter may be removed—despite Soto’s citizenship—because it is

otherwise removal and Soto has not yet been “properly joined and served.” Further, Soto’s

citizenship should be disregarded because he has been improperly joined to this action.

        12.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

                     i. Improper Joinder of Defendant Johnny F. Soto, III

        13.      A defendant is improperly joined if the moving party establishes that (1) the plaintiff

has stated a claim against a defendant that it improperly alleges is non-diverse, or (2) the plaintiff has




4
        See Plaintiff’s First Amended Petition ¶ 2.



                                                      3
               Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 4 of 8




not stated a claim against a defendant that it properly alleges is non-diverse.5 Because Soto is non-

diverse, only the latter option is implicated in this case.

        14.      A non-diverse defendant is improperly joined if “there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against” the non-diverse

defendant.6 A non-diverse defendant is improperly joined if there is merely a theoretical

possibility of recovery.7

        15.      Courts may “conduct a Rule 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim” against the non-

diverse defendant.8 Under such analysis, the critical question is whether the allegations of

plaintiff’s petition “contain[s] sufficient factual matter, accepted as true, to state a claim to relief

under Texas law.”9 In undertaking this decision, courts are to apply the federal pleading

standards to the asserted state court claims.10 The facts supporting removal must be judged at the

time of removal.11 A plaintiff’s obligation to provide the grounds for entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.12 Put simply, the plaintiff must plead “enough facts to state a claim to relief

that is plausible on its face.”13




5
        Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 208 (5th Cir. 2016).
6
        Id. at 200 (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)); see also Mumfrey v.
        CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir. 2013).
7
        Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513 (5th Cir. 2009) (quoting Campbell v. Stone Ins.
        Inc., 509 F.3d 665, 669 (5th Cir. 2007)).
8
        Kling Realty Co., 575 F.3d at 513.
9
        Trang v. Bean, 600 Fed. App’x 191, 193 (5th Cir. 2015) (internal citations omitted).
10
        Int’l Energy Ventures, 818 F.3d at 200-08.
11
        Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
12
        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Importantly, a court is not to strain to find inferences
        favorable to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal
        conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005).
13
        Twombly, 550 U.S. at 570.



                                                         4
               Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 5 of 8




        16.      In this case, Plaintiff has asserted the following causes of action against Soto: Breach

of Contract, violations of Chapters 541 and 542 of the Texas Insurance Code, violations of the Texas

Deceptive Trade Practices Act, and Breach of the Duty of Good Faith and Fair Dealing. However,

Plaintiff’s First Amended Petition fails to plead any factual allegations against Soto to support any of

the causes of actions brought against him and Plaintiff cannot recover on some of the claims as a

matter of law. For instance, Plaintiff cannot succeed on his breach of contract claim against Soto

because Soto was not a party to the insurance contract under which Plaintiff sues.14 Plaintiff also

cannot recover on his claim of violation of the breach of the duty of good faith and fair dealing since

the duty of good faith and fair dealing is a non-delegable duty owed by insurance companies to their

insured.15 In regards to Plaintiff’s claim of violation of Chapter 542 of the Texas Insurance Code,

Plaintiff would not be able to recover on such a claim as Chapter 542 only applies to insurers and

does not apply to adjusters.16

        17.      There is also no reasonable basis for the court to predict that Plaintiff might be able to

recover on his allegations of violations of Chapter 541 and the DTPA against Soto because Plaintiff

lumps the allegations on which these claims are based together with his allegations against AMCO.


14
        Avila v. Metro. Lloyds Ins. Co., 2017 U.S. Dist. LEXIS 50361, at *19 (N.D. Tex. 2017) (“It is well settled
        under Texas law that an insurance [adjuster] cannot be held liable for breach of contract or breach of duty
        of good faith and fair dealing absent a contract giving rise to a ‘special relationship’ with the insured.” As
        can be plainly seen from the Policy issued by Amco, Soto is not a party to the Policy. See Policy
        Declarations attached hereto as Exhibit C.
15
        See Natividad v. Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994) (“[Plaintiff] asks this Court to extend the
        common-law duty of good faith and fair dealing…to bind entities and individuals in the insurance industry
        that are not in contractual privity with the claimant. Because the existence of a contract, vesting the insurer
        with "exclusive control over the evaluation, processing, and denial of claims,"…that gives rise to a "special
        relationship" is a necessary element of the duty of good faith and fair dealing, we decline to do so.”)
16
        Tex. Ins. Code § 542.002 (“This subchapter applies to the following insurers whether organized as a
        proprietorship, partnership, stock or mutual corporation, or unincorporated association . . .”); Tex. Ins.
        Code § 542.003(a)-(b) (“(a) An insurer engaging in business in this state may not engage in an unfair claim
        settlement practice. (b) Any of the following acts by an insurer constitutes unfair claim settlement
        practices: . . .”) (emphasis added); Lopez, 197 F. Supp. 3d at 951; Terry v. Safeco Ins. Co. of Am., 930 F.
        Supp. 2d 702, 714 (S.D. Tex. 2013); Mainali Corp., 2015 WL 5098047, at *6 (“Chapter 542 only applies to
        specifically listed ‘insurers,’ and Summers, an adjuster, is not an insurer.”).



                                                          5
              Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 6 of 8




In the improper joinder context, “[m]erely lumping diverse and non-diverse defendants together in

undifferentiated liability averments of a petition does not satisfy the requirement to state specific

actionable conduct against the non-diverse defendant.”17 Because Plaintiff has failed to plead any

specific actionable conduct against Soto, Plaintiff has failed to state any claim for relief rendering

removal proper on the basis that Soto was improperly joined.

B.     Amount in Controversy

       18.       It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000, rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”18 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.19 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.20

       19.       Here, Plaintiff seeks “monetary relief over $100,000 but not more than

$1,000,000.”21 The threshold for diversity jurisdiction, $75,000, is therefore met by the allegations

of Plaintiff’s First Amended Original Petition.

       20.       Plaintiff further seeks compensation for actual damages, attorney’s fees, and pre-

and post-judgment interest. Plaintiff has also alleged that Amco’s conduct was wrongful and done


17
       See Lakeside FBCC, LP v. Everest Indem. Ins. Co., No. SA-17-CV-00491-XR, 2017 WL 3448190, at *3
       (W.D. Tex. Aug. 10, 2017) (Rodriguez, J.) (emphasis in original) (citing Stephenson v. Standard Ins. Co.,
       No. SA:12-CV-01081-DAE, 2013 3146977, at *13 (W.D. Tex. Aug. 10, 2017) (Ezra, J.)); see also King v.
       Provident Life and Accident Ins. Co., No. 1:09-CV-989, 2010 WL 2730890, at *3 (E.D. Tex. June 4, 2010).
18
       28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
       (S.D. Tex. May 3, 2013).
19
       Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
       (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
20
       See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
       also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
21
       Plaintiff’s First Amended Original Petition, at ¶ 5.



                                                         6
              Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 7 of 8




knowingly, entitling him to a trebling of actual damages under the DTPA and Texas Insurance

Code Chapter 541.22

       21.      The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs.23 Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is satisfied.

                                                   III.
                                               CONCLUSION

       22.      Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       23.      WHEREFORE, Defendant AMCO Insurance Company hereby provides notice

that this action is duly removed.

                                                     Respectfully submitted,

                                                     /s/ Patrick M. Kemp
                                                     Patrick M. Kemp
                                                     Texas Bar No. 24043751
                                                     pkemp@smsm.com
                                                     Robert G. Wall
                                                     Texas Bar No. 24072411
                                                     rwall@smsm.com
                                                     Ethan D. Carlyle
                                                     Texas Bar No. 24031794
                                                     ecarlyle@smsm.com
                                                     Segal McCambridge Singer & Mahoney
                                                     100 Congress Avenue, Suite 800
                                                     Austin, Texas 78701
                                                     (512) 476-7834
                                                     (512) 476-7832 - Facsimile

                                                     ATTORNEYS FOR DEFENDANT
                                                     AMCO INSURANCE COMPANY



22
       Plaintiff’s First Amended Original Petition, at ¶ 32.
23
       See Plaintiff’s First Amended Original Petition.



                                                         7
             Case 5:20-cv-00484 Document 1 Filed 04/17/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via regular mail this the 17th day of April, 2020 to:

       Carlos E. Solis
       Paul A. Smith, Jr.
       Solis & Smith, P.C.
       12703 Spectrum Drive, Suite 100
       San Antonio, Texas 78249
       carlos@solisandsmithlaw.com
       paul@solisandsmithlaw.com

       Raul A. Rios
       The Rios Law Firm
       1923 Culebra Road
       San Antonio, Texas 78201

       ATTORNEYS FOR PLAINTIFF


                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                8
